Citation Nr: 1140446	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-16 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic right hip disorder.  

2.  Entitlement to service connection for a chronic right leg disorder to include arthritis.  

3.  Entitlement to service connection for a chronic left leg disorder to include arthritis.  

4.  Entitlement to service connection for chronic bilateral hearing loss disability.  

5.  Entitlement to service connection for chronic Type II diabetes mellitus.  

6.  Entitlement to service connection for a chronic acquired psychiatric disorder to include a depressive disorder and a schizoaffective disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to December 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for a right hip disorder, arthritis of the legs, bilateral hearing loss disability, and diabetes mellitus.  In May 2008, the RO denied service connection for a psychiatric disorder to include depression.  

The Board notes that the Veteran's May 2008 Appeal to the Board (VA Form 9) conveys that he wanted a hearing before a Veterans Law Judge sitting at the RO.  In his June 2008 Appeal to the Board (VA Form 9), the Veteran clarified that he no longer desired a hearing before a Veterans Law Judge.  Therefore, the Veteran has not been scheduled for a hearing before a Veterans Law Judge.  

The Board has reframed the issues of service connection for arthritis of the legs and a psychiatric disorder to include depression as entitlement to service connection for a chronic right leg disorder to include arthritis, a chronic left leg disorder to include arthritis, and a chronic acquired psychiatric disorder to include a depressive disorder and a schizoaffective disorder, respectively, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection is warranted for chronic right hip, right leg, left leg, bilateral hearing loss, and acquired psychiatric disabilities and Type II diabetes mellitus as the claimed disorders originated during active service.  

Initially, the Board observes that the Veteran has applied for; been denied; reapplied for; and apparently subsequently awarded Social Security Administration (SSA) disability benefits.  A February 2004 VA clinical documentation states the Veteran had been denied SSA disability benefits.  A March 2004 VA treatment record relates that the Veteran was again applying for SSA disability benefits.  A February 2008 VA treatment record indicates that the Veteran received SSA benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran's service treatment records reflect that he was seen for lower extremity and psychiatric symptoms.  The report of his October 1978 physical examination for service entrance notes that the Veteran complained of bilateral knee pain "on knee walking."  No chronic lower extremity disorder was diagnosed.  A May 1982 Army treatment record states that the Veteran was found "screaming & yelling in the street - abusive & combative" by the miliary police and brought in for treatment.  The Veteran was given Haldol, an antipsychotic medication.  An assessment of "drug/ETOH abuse" was advanced.  Army clinical documentation dated in November 1982 states that the Veteran sustained a left leg injury.  An assessment of a bruised left knee was advanced.  

VA clinical documentation dated between November 2002 and May 2008 indicates that the Veteran was variously diagnosed with a depressive disorder and a schizoaffective disorder.  A November 2002 VA treatment record states that the Veteran "has been treated at the Terrell State Hospital and continues treatment in the state/county system."  A June 2003 treatment record notes that the Veteran's depression was treated through Metrocare.  A February 2004 VA treatment record conveys that the Veteran had been psychiatrically hospitalized at Green Oaks hospital in 2001.  Clinical documentation of the cited psychiatric treatment is not of record.  Further, VA clinical documentation dated after May 2008 is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for compensation purposes which addresses the nature and etiology of either his claimed chronic right and left lower extremity disorders or his chronic acquired psychiatric disorder.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed chronic right hip, right leg, and left leg disabilities and his chronic bilateral hearing loss disability, Type II diabetes mellitus, and acquired psychiatric disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Terrell State Hospital, Metrocare, Green Oaks Hospital, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the award or denial for incorporation into the record.  

3.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after May 2008.  

4.  Then schedule the Veteran for appropriate VA examination(s) for compensation purposes in order to determine the nature and etiology of his claimed chronic right hip, right leg, and left leg disorders and his chronic acquired psychiatric disorder...All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner or examiners should specifically state whether the Veteran has chronic right hip, right leg, and left leg disorders.  

The examiner or examiners should advance opinions addressing the following questions:  

a.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic right hip, right leg, and/or left leg disorder had its onset during active service; is etiologically related to the Veteran's inservice lower extremity complaints; or is otherwise is related to active service?  

b.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's inservice psychiatric symptoms; or is otherwise is related to active service?  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

